DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant’s arguments and claim amendments filed September 15, 2021 have been entered into the file. Currently, claims 1 and 2 are amended, and claim 3 is withdrawn, resulting in claims 1 and 2 pending for examination.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitations reciting “a rear overprinting layer is provided on the prize offer display layer” (lines 9-11) and “a back-rear printing layer is provided on the underlayer” (lines 13-14) appear to be new matter that is not supported by the originally filed specification.
The current language of the claims appears to require that the rear overprinting (16) and back-rear printing (18) are provided as separate layers on top of the prize offer layer (13) and underlayer (14), respectively. However, the instant specification appears to illustrate the rear overprinting and back-rear printing as being integral with the prize offer layer and underlayer, rather than being provided separately.
Fig. 3(II) from the instant specification is reproduced below to show that the prize offer display layer (13) appears to be constituted solely by rear overprinting (16), wherein the rear overprinting is omitted in an area so as to form a transparent prize display (17). There does not appear to be an additional layer forming the prize offer display layer, nor is there additional printing (aside from rear overprinting) included in the prize offer display layer. Thus, the rear overprinting appears to be integral with the 

    PNG
    media_image1.png
    396
    606
    media_image1.png
    Greyscale

Likewise, the underlayer (14) appears to be constituted solely by back-rear printing (18), wherein the back-rear printing is omitted in an area so as to form a transparent display window portion (19). The back-rear printing similarly appears to be integral with the underlayer such that the back-rear printing cannot be considered a layer provided on the underlayer.
Therefore, the specification as a whole fails to provide support for the newly added limitations requiring that the rear overprinting and back-rear printing are provided as “layers”.
Regarding claim 2, the claim is rejected based on its dependency on claim 1.




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations reciting “a rear overprinting layer is provided on the prize offer display layer” (lines 9-11) and “a back-rear printing layer is provided on the underlayer” (lines 13-14) are indefinite because it is not clear exactly what structure is required by the claims.
Specifically, it is not clear if the rear overprinting (16) is provided as a separate printed layer on top of the prize offer display layer (13), or if the rear overprinting is integral with the prize offer display layer such that the prize offer display layer is constituted by the rear overprinting. Similarly, it is not clear if the back-rear printing (18) is provided as a separate printed layer on top of the underlayer (14), or if the back-rear printing is integral with the underlayer such that the underlayer is constituted by the back-rear printing.
In contrast, with respect to the limitation of claim 1 reciting that the display base portion is “provided on the design layer” (lines 7-8), it is understood that the display 
Although on page 4 of the remarks filed September 15, 2021 the Applicant asserts that the rear overprinting and the back-rear printing are “layers” that are provided separate from the prize offer display layer and the underlayer, it is not clear that these newly added limitations are fully supported by the original disclosure, as explained above. Thus, for the purposes of applying prior art, the presence of rear overprinting in the prior art is considered to be sufficient to establish the presence of both a rear overprinting layer and a prize offer display layer according to the claimed invention. Similarly, the presence of back-rear printing in the prior art is considered to be sufficient to establish the presence of both a back-rear printing layer and an underlayer according to the claimed invention.
Regarding claim 2, the claim is rejected based on its dependency on claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon et al. (US 2008/0088123).
Regarding claim 1, Jeon et al. teaches a magic code for marketing (100) that can be attached to a product via a product label wherein the label displays a prize winning message (Abstract, [0036], [0056]). It is noted that the limitation reciting "is provided around a packaging element” is considered functional language related to an intended use of the label and is accorded limited weight as the language does not further limit the structure of the product. Jeon et al. teaches a label that extends in the circumferential direction of a bottle (Fig. 9), thus meeting the claimed limitation.
Jeon et al. teaches that the magic code for marketing comprises a transparent or translucent printing material (70; film) as a base material, wherein an opaque black design substrate (10; design layer) having high light-blocking properties is provided on the printing material (70), and a second design layer (20; underlayer) and third design layer (30; prize offer display layer) are provided one over the other on the black design substrate ([0036]-[0037], [0042], Fig. 1).
Jeon et al. teaches that a purple character, numeral, or symbol pattern (21; back-rear printing layer) is formed on the second design layer (20; underlayer), and that boundaries (31; rear overprinting layer) of character, numeral, or symbol patterns prize offer) are formed in purple on the third design layer (30; prize offer display layer) [0036]. Jeon et al. expressly teaches that the colors used for the boundaries and patterns of the different design layers are selected to be the same so as to effectively hide the prize winning message [0017].
The pattern (21) forms a transparent prize display according to the claimed invention, which comprises the prize winning message from which printing is absent so as to be transparent. Similarly, the boundaries (31) form a transparent display window portion therein, wherein printing is absent within the boundaries so as to be transparent. A display base portion can correspond to any region of the black design substrate (10; design layer) underlying the prize winning message, such that it is aligned with the areas where pattern (21) is omitted (i.e. the transparent prize display) and the areas within boundaries (31) (i.e. the transparent display window portion).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Itou et al. (JP 2012-154963, previously cited).
Regarding claim 1, Itou et al. teaches a label with a prize offer (1; label, Figs.   3-4) which has a transparent sheet as a base material (film, [0028]) and is provided around a container (3; packaging element, [0027]). Itou et al. teaches that a display layer (P; design layer, [0059]) is formed by printing on a rear surface side of the transparent sheet, and that a second concealment part (7, 40a, 40b; prize offer display layer) and an ink layer (4, 50a, 50b; underlayer) are formed one over the other on a rear surface side of the display layer ([0058], [0065], Figs. 3-4). Itou et al. further teaches that the second concealment part provided on the design layer is non-transparent ([0011], [0056], [0059], Figs. 3-4), which corresponds to the claimed display base 
Itou et al. teaches a first concealment part (6, 60a, 60b; transparent display window portion, [0034], [0060]) provided in such a way as to align with the second concealment part (7, 40a, 40b; display base portion) of the design layer (Fig. 4, [0049], [0051], [0065]). Itou et al. further teaches that an expectation degree display (5; transparent prize display) is formed by removing material of the ink layer such that the printing is absent from the ink layer so as to be transparent ([0007], [0033]), wherein the expectation degree display is provided in such a way as to overlap with both of the first and second concealment parts (Fig. 4, [0030]-[0031]).
Although Itou et al. does not expressly teach the film being translucent or the rear overprinting and back-rear printing being the same color, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the opacity of the film and to select any color for the overprinting and back-rear printing, thus meeting the claimed structure, according to the desired aesthetic appearance of the label.
Regarding claim 2, Itou et al. teaches all of the limitations of claim 1 above and further teaches that the label body (2) comprising the transparent film is provided with an adhesive layer (9) such that the film is wrapped around the packaging element (3; container) and both end portions of the film are overlapped and held bonded to the packaging element by means of adhesion at overlaps thereof ([0037]-[0038], [0046]). .

Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejection of claim 2 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention are overcome by Applicant’s amendment clarifying the language of claim 2.
However, in light of the new amendments to claim 1, new issues under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) are presented in the office actions above.

Response-Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to the previous rejections over Nojima et al., see page 4 of the response filed September 15, 2021, have been fully considered but are moot because the rejections over Nojima et al. have been withdrawn. However, in light of the amendments to independent claim 1, prior art rejections over Jeon et al. are presented in the office action above.

With respect to Itou et al., the Applicant argues on pages 4-5 that the newly added limitation requiring that the rear overprinting and back-rear printing are “layers” 
These arguments are not persuasive. With respect to Applicant’s first point, it is noted in that rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) are presented in the office action above, as the newly added limitations do not appear to be supported by the original disclosure and are indefinite in light of the instant disclosure. Therefore, according to the current interpretation of the claims, wherein the claimed rear overprinting layer and prize offer display layer are satisfied by the presence of rear overprinting in the prior art, and wherein the claimed back-rear printing layer and underlayer are satisfied by the presence of back-rear overprinting in the prior art, the newly added limitations are not sufficient to distinguish the claimed invention from Itou et al.

With respect to the colors of the rear overprinting and back-rear printing, the Applicant argues that this feature is not simply a desired aesthetic appearance because the use of the same color provides invisibility of the prize display on either side of the label. The Applicant further points to paragraph [0025] of the instant specification.
This argument is not persuasive. According to the claimed invention, the prize display (17) is provided in such a way as to be aligned with both the display base portion (15) of the design layer and the transparent display window portion (19) (claim 1, lines 11-12, 15-17). Thus, the claimed invention is directed to a label with a “winning” prize offer, as described in paragraph [0024], wherein the printing of the display base portion (15) is visible through the prize display (17) and the display window portion (19) 
However, Applicant’s arguments are directed to a label with a “non-winning” prize offer, as described in paragraph [0025], wherein the prize display (17) is offset from the positions of the display base portion (15) and the display window portion (19). In this embodiment, the instant specification notes that the rear overprinting and back-rear printing are preferably the same color so that the prize display is invisible from the rear surface side of the film. 
In the “winning” label of the claimed invention the prize display is not intended to be invisible from the rear surface side of the film; rather, the prize display must only have invisibility from the front surface side, which is achieved by its alignment with the display base portion. Thus, the Applicant’s arguments are not commensurate in scope with the claimed invention, and the benefit of setting the rear overprinting and the back-rear printing to be the same color does not appear to extend to the embodiment of the “winning” label of the claimed invention. As such, it is maintained that it would have been obvious to one of ordinary skill in the art to select any color for the rear overprinting and back-rear printing according to the desired aesthetic appearance of the label.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Rebecca L Grusby/Examiner, Art Unit 1785                        

/LAURA C POWERS/Primary Examiner, Art Unit 1785